Case 8:18-cv-00919-SCB-TGW Document 68 Filed 11/26/19 Page 1 of 2 PageID 2044




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

   CRAIG CUNNINGHAM,
                          Plaintiff,
   vs.
   HEALTH PLAN INTERMEDIARIES                       Civil Action No. 8:18-cv-00919-SCB-TGW
   HOLDINGS, LLC d/b/a HEALTH
   INSURANCE INNOVATIONS; and
   DOES 1-100,
                          Defendants.

    STIPULATION FOR VOLUNTARY DISMISSAL OF ACTION WITH PREJUDICE
          Plaintiff, Craig Cunningham (“Cunningham”), and Defendant, Health Plan
   Intermediaries Holdings, LLC (“HPIH”), by and through undersigned counsel and pursuant
   to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate that this action is dismissed with prejudice,
   and Cunningham and HPIH shall bear their own respective attorney’s fees and costs.

   Dated this 26th day of November, 2019.

   FLORIDA LEGAL, LLC                                GREENSPOON MARDER LLP
                                                     s/ DARIEL ABRAHAMY
   Tamra Givens, Esq.                                Garry W. O’Donnell, Esq.
   Florida Bar No. 657638                            Florida Bar No. 0478148
   Email: tgivens@lemberglaw.com                     Email: garry.odonnell@gmlaw.com
   Raymond R. Dieppa                                 Dariel Abrahamy, Esq.
   Email: ray.dieppa@floridalegal.law                Florida Bar No. 0014901
   261 NE 1st Street, Suite 502                      Email: dariel.abrahamy@gmlaw.com
   Miami, Florida 33132                              2255 Glades Road, Suite 400-E
   Telephone: (305) 901-2209                         Boca Raton, Florida 33431
   Attorneys for Plaintiff, Craig Cunningham         Telephone: (561) 994-2212
                                                     Facsimile: (561) 807-7527
   LAW OFFICES OF TODD M. FRIEDMAN, P.C.             Trial Attorneys for Defendant, Health
   S/ KELSEY KUBERKA                                 Plan Intermediaries Holdings, LLC
   Kelsey L. Kuberka
   Admitted pro hac vice
   Email: kkuberka@toddflaw.com
   Adrian R. Bacon
   Admitted pro hac vice
   Email: abacon@toddflaw.com
   21550 Oxnard Street, Suite 780
   Woodland Hills, California 91367
   Telephone: (866) 598-5042
   Co-Counsel for Plaintiff, Craig Cunningham
Case 8:18-cv-00919-SCB-TGW Document 68 Filed 11/26/19 Page 2 of 2 PageID 2045




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing document was filed with the Clerk of the

   Court using the Court’s CM/ECF system on this 26th day of November, 2019, which will

   generate notification to all counsel of record or pro se parties identified below, thereby

   notifying the following parties of record below:


   Dariel J. Abrahamy, Esq.
   Email: dariel.abrahamy@gmlaw.com
   GREENSPOON MARDER LLP
   One Boca Place
   2255 Glades Road, Suite 400-E
   Boca Raton, Florida 33431
   Telephone: (954) 491-1120
   Facsimile: (954) 343-6972
   Attorney for Defendant, Health Plan Intermediaries Holdings, LLC d/b/a Health Insurance
   Innovations, Inc.


   Tamra Givens, Esq.
   Email: tgivens@lemberglaw.com
   Raymond R. Dieppa
   Email: ray.dieppa@floridalegal.law
   Florida Legal, LLC
   261 NE 1st Street, Suite 502
   Miami, Florida 33132
   Telephone: (305) 901-2209
   Attorneys for Plaintiff, Craig Cunningham

   Dated: November 26, 2019
                                                        By: s/ Kelsey Kuberka
                                                           Kelsey Kuberka, Esq.




                                                 2
